DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on November 16, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 58, 69- 70, and 81-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nip et al US 2013/0085462 A1.
With regards to claim 58, Nip discloses a method for determining a mode of a therapy system, (a method of using an instillation therapy device with an electronically controlled pump with instructions for different modes of operation depending on the input- abstract and [0150-0155]) the method comprising: providing a negative pressure using a negative-pressure source ([0035] discloses the therapy system provides negative pressure); calculating a rate of change of the negative pressure (system as a whole looks at the changes of various parameters such as a change in pressure (positive or negative as the system can deliver both, while the term calculating is not used it is implied as in order to detect a difference between the base and current level a calculation must be done [0093]); and if the rate of change of negative pressure exceeds a threshold rate of change of negative pressure, providing instillation therapy (installation therapy is based on a change at the wound site which could include a pressure change that is positive or negative depending on the wound needs [0093], [0035], [0124] and [0141-0146]).

With regards to claim 69 and 70, Nip discloses a method for determining a mode of a therapy system, (a method of using an instillation therapy device with an electronically controlled pump with instructions for different modes of operation depending on the input- abstract and [0150-0155]) the method comprising: providing a negative pressure using a negative-pressure source ([0035] discloses the therapy system provides negative pressure); calculating a rate of change of the negative pressure (system as a whole looks at the changes of various parameters such as a change in pressure (positive or negative as the system can deliver both, while the term calculating is not used it is implied as in order to detect a difference between the base and current level a calculation must be done [0093]); and if the rate of change of negative pressure exceeds a threshold rate of change of negative pressure, providing instillation therapy (installation therapy is based on a change at the wound site which could include a pressure change that is positive or negative depending on the wound needs [0093], [0035], [0124] and [0141-0146]  which notes the system can provide negate pressure alone or in combination with instillation therapy).

With regards to claim 81, Nip discloses an apparatus for providing negative-pressure therapy and instillation therapy (abstract and [0141-0146]) comprising: a negative-pressure source ([0035] discloses the therapy system provides negative pressure); and a controller ([0022] and [0142] which discusses the negative- pressure source has a controller and installation has a controller and [0157-0168] which discusses the workings and programing for all the controllers in general) calculating a rate of change of the negative pressure (system as a whole looks at the changes of various parameters such as a change in pressure (positive or negative as the system can deliver both, while the term calculating is not used it is implied as in order to detect a difference between the base and current level a calculation must be done [0093]) ; and if the rate of change of negative pressure exceeds a threshold rate of change of negative pressure, providing instillation therapy (installation therapy is based on a change at the wound site which could include a pressure change that is positive or negative depending on the wound needs [0093], [0035], [0124] and [0141-0146]).

	With regards to claim 82, Nip discloses the valves which open and close are connected to the negative pressure (canister) and installation system (fluid source) are controlled by the controller and depending on the set points (or change in negative pressure) the system will deliver negative pressure, fluid or a combination and that the controllers can be pressure based (or time or fluid) (Figure 1c, [0093] and [0140-0145]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 59 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Nip et al US 2013/0085462 A1 in view of Lina et al. US 7611500.
With regards to claim 59, Nip discloses turning the device off if thresholds are reached or applying additional pressure to maintain the set level ([0141-0142] and [0150-0155]). However, Nip fails to disclose the method further comprises: determining if a canister is full; and if the canister is not full, providing negative-pressure therapy.
	Lina discloses a wound treatment device which operate under a vacuum (or negative pressure) to remove fluid (abstract) thereby being in the same field of endeavor as Nip. Lina claim 1 discloses the wound device has an automatic stop if the canister is detected as being full (if the container is not full the device keeps providing negative pressure).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have added the auto-stop function of Lina to the device of Nip in order to prevent leakage from the canister overflowing or damage to the set of the system if the fluid backs up into area it should not go.

Allowable Subject Matter
Claims 60 and 72 (and their depending claims 61-68 and claims 73-80 respectively) and claim 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record are Nip et al US 2013/0085462 A1 and Cosmescu US 5836909.
Nip discloses providing installation therapy based on set parameters, monitoring the negative pressure, and turning the device off when set thresholds (such as pressure, dosage, or time) are reached ([0141-0142] and [0150-0155], and [0157-158]). However, Nip fails to disclose wherein providing instillation therapy comprises: calculating a second rate of change of the negative pressure; determining if a fluid source is empty based on the second rate of change of negative pressure; if the fluid source is empty, providing an empty fluid source error; and if the fluid source is not empty, determining if a cartridge has a full dose of fluid.
Cosmescu teaches a fluid control system with the ability to deliver and remove fluids from a site (abstract) thereby being in the same field of endeavor as Nip. Comsmescu teaches the system which calculates a second rate of change of the negative pressure (Col. 3 lines 40-67 teaches a pressor sensor which will turn off the system if the pressure unsafe (i.e. if the pressure sensor hits a threshold limit or a second pressure is calculated). Comsmescu teaches determining if a fluid source is empty and will switch to a different container if the system detects the irrigation fluid supply is empty or if there is insufficient fluid and turn off the system (Col 3 lines 40-67).
Nip and Comsmescu together fail to the teach determining if a fluid source is empty based on the second rate of change of negative pressure. While Comsmescu can determine if the fluid source is empty, that determination is not based on the second rate of change of negative pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781